        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 1 of 28



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 BRIAN HUTCHINSON,                                CV 19–195–M–DLC

                      Plaintiff,

        vs.                                                ORDER

 CITY OF THOMPSON FALLS,

                      Defendant.


      Plaintiff Brian Hutchinson (“Hutchinson”) sued Defendant City of

Thompson Falls (“the City”) for violating federal and state antidiscrimination laws

after it fired him from his job as a Police Patrol Officer. (See generally Doc. 4.)

Discovery closed on October 19, 2020 (Doc. 12), and the City argues that the

undisputed factual record shows that Hutchinson cannot establish prima facie

claims under either the Americans with Disabilities Act (“ADA”) or the Montana

Human Rights Act (“MHRA”). (Doc. 18 at 5.) Specifically, the City contends that

Hutchinson is not a “qualified individual” within the meaning of the ADA or

MHRA, and thus does not fall within the scope of the statutes’ protections. (Id. at

18.) Consequently, the City moves for summary judgment, pursuant to Federal

Rule of Civil Procedure 56. (Doc. 17.)

      For the following reasons, the Court denies the City’s motion on the briefs

and vacates the hearing scheduled on January 8, 2021.
                                         -1-
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 2 of 28



                                   BACKGROUND

      Hutchinson worked for the City as a Police Patrol Officer beginning in 2009.

(Doc. 27 at 1.) On March 1, 2017, Hutchinson injured his back on the job and

initiated medical treatment from Dr. Paul B. Haynes (“Dr. Haynes”). (Id. at 2.)

Initially, Dr. Haynes predicted that Hutchinson’s injury would prevent him from

working “for . . . several weeks.” (Id.) However, from March 29, 2017 until the

end of August 2017, Dr. Haynes indicated on Medical Status Forms (“Status

Forms”) provided in relation to Hutchinson’s workers’ compensation claim that

Hutchinson was “[n]ot [r]eleased to [w]ork.” (Id. at 3–4; see also Docs. 19-5, 19-

6.)

      Then, on August 28, 2017, the City sent Hutchinson a letter offering him

“temporary transitional work” on sedentary duty; the City set out the parameters of

the job in an analysis attached to the letter. (Docs. 10-2; 10-3.) On September 13,

2017, Dr. Haynes advised that Hutchinson could work on “[m]odified [d]uty” for

two hours per day, beginning September 25, 2017. (Docs. 19-8; 27 at 5.)

Consequently, on October 2, 2017, Hutchinson accepted the City’s offer of

temporary, light duty work while he continued to recover. (Docs. 27 at 5; 10 at 3.)

He agreed that the position as it was described in the City’s job analysis constituted

a reasonable accommodation for his injury; however, within two weeks of

beginning work, Hutchinson complained that his workspace had been rearranged

                                         -2-
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 3 of 28



on the “Chief’s prerogative.” (Docs. 27 at 5; 27-2 at 7–8.) Additionally, and

notwithstanding the modification laid out in the job analysis that stated “[c]o-

workers are available to provide assistance at all times,” another office worker

filed a complaint against Hutchinson after he asked her to retrieve a ream of paper

for him so that he could avoid the stairs. (Docs. 10-3 at 1; 27-2 at 8–9.) Then, on

November 3, 2017, Hutchinson reinjured his back as he walked up stairs leaving

work. (Doc. 27 at 6.) Three days later, Dr. Haynes removed him from the light

duty position, and Hutchinson did not return to work for the City in any capacity

thereafter. (Id. at 7; see also Doc. 10 at 4.)

      Dr. Haynes continued to treat Hutchinson’s pain pharmacologically, and

through December 2017, Hutchinson maintained a regimen of physical therapy.

(Doc. 27 at 8.) On February 28, 2018, at City Mayor Mark Sheets’ (“Mayor

Sheets”) behest, Dr. Haynes completed a “Medical Inquiry Form in Response to an

Accommodation Request” (“Medical Inquiry Form”). (Docs. 27 at 9; 19-10.) To

questions posed on the Medical Inquiry Form designed to “determine whether an

employee has a disability,” Dr. Haynes responded that Hutchinson had a “physical

or mental impairment,” and that Hutchinson was “unable to work at present job

[Police Patrol Officer] due to back pain.” (Id.)

      Nevertheless, Dr. Haynes suggested that a possible accommodation could

improve Hutchinson’s job performance: “Sit-down jobs for four hours a day [for]

                                          -3-
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 4 of 28



two weeks and then increase hours as able.” (Id. at 11.) Dr. Haynes never released

Hutchinson to work in a position meeting those conditions, though he could not

recall if the City ever presented a job that fit the bill after he completed the

Medical Inquiry Form. (Docs. 27 at 11–12; 27-3 at 10.) Indeed, no facts in the

record indicate that the City did. If the City had presented such a job, however, Dr.

Haynes testified that he would have discussed it with Hutchinson and assessed

whether it was something Hutchinson could do. (Id.; see also Doc. 27-3 at 8.)

      After Dr. Haynes submitted the Medical Inquiry Form, Hutchinson met with

Mayor Sheets and the City Attorney on March 5, 2018 to discuss possible

accommodations. (Doc. 27 at 13.) While Hutchinson did not come to the meeting

with ideas, the City suggested that he could exhaust his accrued vacation leave,

thereby allowing him to use his employer-sponsored health insurance. (Id. at 14.)

Three days later, Mayor Sheets sent a letter to Hutchinson conveying his belief

that, after considering the Medical Inquiry Form, inter alia, “the only reasonable

accommodation possible is for [Hutchinson] to use [his] accumulated leave[.]”

(Docs. 27 at 15; 19-12.) Mayor Sheets concluded the letter by asking Hutchinson

to respond whether he accepted “this temporary reasonable accommodation.”

(Doc. 19-2.) On March 14, 2018, Hutchinson accepted the City’s proposal. (Doc.

27 at 15.)




                                          -4-
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 5 of 28



      Several weeks before Hutchinson exhausted his vacation leave, Mayor

Sheets arranged another meeting to “reevaluate [his] condition in regards to

returning to work as a Police Officer” and to “discuss if an accommodation can be

made for [him] to return to work if [his] condition has changed per input from [his]

Doctor.” (Doc. 19-15.) Accordingly, Hutchinson met with Mayor Sheets on May

7, 2018. (Docs. 19-2 at 18; 27 at 18.) There, Mayor Sheets suggested he take

leave-without-pay status pursuant to the City’s policies as a potential

accommodation. (Doc. 27 at 20.) The parties dispute whether Mayor Sheets told

Hutchinson that the City would grant his request to take leave-without-pay status if

he requested it. (Id.) Nevertheless, on May 9, 2018, Hutchinson requested that the

City place him on leave-without-pay status once he exhausted his accrued vacation

leave, stating that his request “compli[ed] with [Mayor Sheets’] instructions to do

so, as per [the] meeting on 05/07/2018.” (Doc. 10-10 at 2.) The same day,

Hutchinson exhausted his accumulated vacation leave. (Doc. 19-13.)

      On May 16, 2020, Mayor Sheets received notice that—in the context of

Hutchinson’s ongoing workers’ compensation claim—Dr. Haynes had opined that

Hutchinson had reached “maximum medical improvement.” (Doc. 27 at 25.)

Specifically, the workers’ compensation adjuster had denied coverage for the

physical therapy treatments Dr. Haynes recommended since January 2018, and

Hutchinson’s workers’ compensation attorney sought to know whether Hutchinson

                                         -5-
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 6 of 28



had “reached a point in the healing process when further material functional

improvement would not be reasonable (sic) expected from primary medical

services.” (Doc. 27-7 (emphasis added).) Similarly, Dr. Haynes testified that he

“wanted more physical therapy from the workmen’s comp area. [Dr. Haynes and

Hutchinson] had tried for . . . five or six months, [but] they [the City’s workers’

compensation adjuster] didn’t think it was necessary.” (Doc. 27-3 at 2–3.)

      Mayor Sheets sent a letter a letter to Hutchinson on May 22, 2018, asking

him to meet to again discuss possible reasonable accommodations; ultimately the

parties agreed to convene on June 11, 2018. (Docs. 10 at 6; 10-11 at 2; 27 at 25.)

In his letter, Mayor Sheets asked Hutchinson to bring a completed Medical Inquiry

Form to the meeting; however, on June 11, Hutchinson explained that the clinic

had misplaced the paperwork, so he could not provide it to the City at that time.

(Doc. 19-19 at 2.) In any event, Hutchinson clarified that Dr. Haynes’ “maximum

medical treatment” evaluation related only to his condition “barring any continued

treatment.” (Id.) Hutchinson went on to say that, now that the City’s workers’

compensation adjuster was “no longer in the picture,” he could continue to pursue

physical therapy treatments or “any sort of treatment that might actually show

improvement.” (Id.) By pursuing more treatment, Hutchinson said that he could

“start hopefully getting some forward progress.” (Id.)




                                         -6-
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 7 of 28



       Notwithstanding Hutchinson’s optimism, he agreed that, as of the date of the

June 11 meeting, he was not able to perform the physical requirements of the only

open City job. (Doc. 27 at 29, 32.) When Mayor Sheets responded that he

“[didn’t] think that there’s a reasonable accommodation that . . . we can do, and we

have . . . already, you know, allowed you to use [accrued vacation] leave,”

Hutchinson explained his understanding that his leave-without-pay status would be

effective for “90 or 120 days.” (Doc. 19-19 at 3.) Mayor Sheets did not disagree,

but simply asserted that leave-without-pay status was “up to [the] discretion . . . of

the [C]ity[,]” and went on to point out technical deficiencies in Hutchinson’s

request letter. (Id.)

       He then handed Hutchinson a letter that both denied Hutchinson’s request

for leave-without-pay status and terminated his employment with the City. (Doc.

19-22.) The City Attorney summarized that “leave-without-pay status is a

discretionary decision, and Mark [Mayor Sheets] has decided that he does not want

to grant that status because it would be an undue hardship on the City.” (Doc. 19-

19 at 4.) The letter further stated that “after discussion with [Hutchinson] and

review of [his] medical status, [the City] [does] not believe that there are any other

accommodations which can be made[.]” (Doc. 19-22.)

       After his termination, Hutchinson unsuccessfully looked for part-time,

sedentary jobs via the Montana Job Service. (Docs. 27 at 48; 27-2 at 21–22.) And,

                                         -7-
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 8 of 28



without the City’s health insurance coverage, Hutchinson could not afford to

pursue physical therapy treatments after the City fired him. (Doc. 27 at 48–49.)

The City, meanwhile, made two temporary police officers permanent officers and

posted two positions for clerical work. (Id. at 48.) Hutchinson testified that he

could have performed either clerical position, despite his injury. (Id. at 48–49.)

      On August 23, 2019, Hutchinson sued the City for failing to accommodate

his disability and terminating his employment on a discriminatory basis in

violation of state and federal law. (See generally Doc. 4.) The City moved for

summary judgment on September 29, 2020, arguing that Hutchinson cannot

establish prima facie accommodation and discrimination claims under either the

ADA or MHRA, because he is not a “qualified individual.” (Docs. 17; 18 at 6.)

                                 LEGAL STANDARD

      Summary judgment is proper if movant “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The existence of some factual dispute is not enough to

survive summary judgment; the fact must be material, and the dispute must be

genuine. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

Substantive law identifies which facts are material. Id. at 48. That is, “[o]nly

disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Id. at 248. Further, a

                                         -8-
         Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 9 of 28



dispute may only be characterized as genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id.

       It follows, then, that there is no genuine factual dispute where the

nonmoving party “fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the

burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). In

other words, “a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Id. at 323.

Still, “[o]n summary judgment the inferences to be drawn from the underlying

facts must be viewed in the light most favorable to the party opposing the motion.”

Matsushita Elec. Indust. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(citation omitted).

                                         DISCUSSION

       Federal and Montana law 1 prohibits employers from “discriminat[ing]

against a qualified individual on the basis of disability.” 42 U.S.C. § 12112(a).


1
  Hutchinson bases his claims on both the ADA, 42 U.S.C. § 12101 et seq., and the MHRA,
Mont. Code Ann. § 49–2–303 et seq. (Doc. 4.) “When construing provisions of the MHRA,
[Montana courts] look to guidance from federal anti-discrimination law under the Americans
with Disabilities Act (ADA).” Alexander v. Mont. Dev. Ctr., 430 P.3d 90, 94 (Mont. 2018).
That is, and as former Montana Supreme Court Justice Patricia O. Cotter explained:
        [The MHRA] differs from the ADA in [only] one respect. Under the ADA, the
        employee must make an initial showing that the accommodation “seems reasonable
        on its face, i.e., ordinarily or in the run of cases,” or that “special circumstances
        warrant a finding that . . . the requested ‘accommodation’ is ‘reasonable’ on the
        particular facts.”
                                              -9-
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 10 of 28



The parties agree that for his claims to survive summary judgment, Hutchinson

must make a prima facie showing that: “(1) he is disabled within the meaning of

the ADA; (2) he is a qualified individual able to perform the essential functions of

the job with reasonable accommodation; and (3) he suffered an adverse

employment action because of his disability.” Samper v. Providence St. Vincent

Med. Ctr., 675 F.3d 1233, 1237 (9th Cir. 2012) (citations and alterations in original

omitted). The City concedes that Hutchinson can show that he is disabled within

the meaning of the ADA and that he suffered an adverse employment action

because of his disability. (Docs. 18 at 18; 26 at 17.) The City contends, however,

that Hutchinson cannot demonstrate that he is a qualified individual within the

meaning of the ADA. (Doc. 18 at 18.) The main thrust of the City’s argument is

that Hutchinson’s request for leave-without-pay constitutes an unreasonable

accommodation and no other accommodations existed that would have allowed

him to resume work. (Doc. 18 at 22–29.)

       The Court, having followed “well-established ADA analysis,” concludes

that summary judgment is inappropriate. See Samper, 675 F.3d at 1240. First, a



McDonald v. Mont. Dept. of Envtl. Quality, 214 P.3d 749, 765 n.1 (Cotter, J., concurring and
dissenting) (Mont. 2009). The MHRA, in contrast, places no such initial burden on the
employee. Id. at 765. Thus, if Hutchinson shows that he can establish his discrimination claims
under the ADA, his claims under the MHRA’s analogues survive, too. Accordingly, the Court
agrees with the parties that, for purposes of the issue raised by the instant motion, the ADA and
the MHRA “are functionally identical” (Doc. 18 at 17) and conducts its analysis through the lens
of the ADA.
                                              - 10 -
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 11 of 28



reasonable jury could find that Hutchinson satisfies the prerequisites of the job.

Second, a genuine factual dispute remains as to whether leave-without-pay status

was a reasonable accommodation that would have allowed Hutchinson to perform

the essential functions of a Police Patrol Officer or a reassignment position. And

finally, summary judgment is inappropriate because a reasonable jury could

conclude that the City failed to engage in the interactive process in good faith.

I.     The factual record does not support the legal conclusion that Hutchinson
       is not a qualified individual.

       The ADA protects only “qualified individuals” from employment disability

discrimination. 42 U.S.C. § 12112(a); Anthony v. Trax Int’l Corp., 955 F.3d 1123,

1227 (9th Cir. 2020). An individual is “qualified” so long as he is able to perform

the essential functions of the position2 “with or without reasonable

accommodation.” 42 U.S.C. § 12111(8)3 (emphasis added). The Ninth Circuit

recently reaffirmed its adoption of the following “two-step qualification inquiry”

for determining whether an individual is qualified under the ADA:

       We first determine whether the individual satisfies the prerequisites of
       the job; more specifically, whether “the individual satisfies the requisite
       skill, experience, education and other job-related requirements of the
       employment position such individual holds or desires.” At step two,

2
  The ADA’s definition of a qualified individual also “includes individuals who could perform
the essential functions of a reassignment position, with or without reasonable accommodation,
even if they cannot perform the essential functions of the current position.” Hutton v. Elf
Atochem N. Am., Inc., 273 F.3d 884, 892 (9th Cir. 2001) (citation omitted) (emphasis added).
3
  Likewise, under the MHRA, an employee is “qualified” if he “can perform the essential
functions of the job with or without a reasonable accommodation . . . .” McDonald, 214 P.3d at
758–59 (citing Admin. R. Mont. 24.9.606(2)).
                                             - 11 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 12 of 28



      we determine whether, “with or without reasonable accommodation,”
      the individual is “able to perform the essential functions of such
      position.”

Anthony, 955 F.3d at 1127–28 (quoting 29 C.F.R. § 1630.2(m)).

      The Court will consider each step of the inquiry in turn.

      A.     Hutchinson can show that he satisfies the prerequisites of the job.

      No genuine factual dispute exists—nor is any legal argument made—on the

first step of the qualified individual element, regardless of Hutchinson’s admitted

inability to work without accommodation at the time he was terminated. The first

step of the inquiry, “unlike the second step, contains no reference to reasonable

accommodation.” Johnson v. Bd. of Trs. of the Boundary Cty. Sch. Dist. No. 101,

666 F.3d 561, 565 (9th Cir. 2011). Instead, and again, the only question under the

first step is whether the individual “satisfies the requisite skills, experience,

education and other job-related requirements of the employment position [he]

holds or desires[.]” Id. (citing Equal Opportunity for Individuals with Disabilities,

56 Fed. Reg. 35,726, 35,735 (July 26, 1991)). So, for example, “the first step in

determining whether an accountant who is paraplegic is qualified for a certified

public accountant (CPA) position is to examine the individual’s credentials to

determine whether the individual is a licensed CPA.” Id. (quoting 29 C.F.R. Pt.

1630, app. to § 1630.2(m)).




                                          - 12 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 13 of 28



      Here, Hutchinson worked as a Police Patrol Officer for nearly eight years

before he suffered his disabling on-the-job injury. (Docs. 10 at 3; 10-1.)

Presumably, the City would not have hired and retained him for the better part of a

decade if he did not possess “the appropriate educational background, employment

experience, skills, licenses, etc.” Cf. Anthony, 955 F.3d at 1228. Indeed, the City

admits that it fired Hutchinson based on his disability, not because it discovered

that he failed to meet some prerequisite of the job. (See Docs. 19-19; 19-22; 27 at

46); Cf. Anthony, 955 F.3d at 1228 (first step of ADA qualified individual inquiry

unsatisfied where plaintiff never possessed a bachelor’s degree, an actual

requirement of her position).

      Taking the facts in the light most favorable to Hutchinson, his tenure with

the City provides evidence from which a reasonable jury could find that he satisfies

the prerequisites of the job. That he could not perform the essential functions of

the Police Patrol Officer job at the time of his termination is irrelevant to this step

of the inquiry, and the Court moves on to the second.

      B.     A triable issue of fact exists as to whether Hutchinson could
             perform the essential functions of the job with reasonable
             accommodation.

      By way of reminder, Hutchinson requested that the City place him on leave-

without-pay status pursuant to Mayor Sheets’ suggestion; the City, in turn,

simultaneously denied the requested accommodation and fired him. (Docs. 27 at

                                         - 13 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 14 of 28



20; 10-10 at 2; 19-22.) The City insists that no reasonable accommodation existed

at the time it fired Hutchinson that would have allowed him to perform the

essential functions of his job, explaining that his request for unpaid leave was

unreasonable as a matter of law. (Id. at 22–29.) In other words, the City says that

it is entitled to summary judgment because Hutchinson cannot satisfy the second

step of the qualified individual inquiry. See Anthony, 955 F.3d at 1127–28. But,

as it did the first, the Court finds that summary judgment is inappropriate on the

second step of the qualified individual inquiry.

      The ADA obligates an employer to “mak[e] reasonable accommodations to

the known physical or mental limitations of an otherwise qualified . . . employee,

unless [the employer] can demonstrate that the accommodation would impose an

undue hardship on the operation of [its] business.” 42 U.S.C. § 12112(b)(5)(A)

(emphasis added). Here, Hutchinson can show that he is “otherwise qualified”

under the ADA because, as discussed above, he satisfies the job prerequisites. See

Johnson, 666 F.3d at 565. The question under the second step of the qualified

individual inquiry, then, is whether, “with or without reasonable accommodation,”

the Hutchinson is “able to perform the essential functions of such position.”

Anthony, 955 F.3d at 1127–28 (quoting 29 C.F.R. § 1630.2(m)).

      As the statute’s plain language indicates and as the City argues throughout,

the ADA does not “demand action beyond the realm of the reasonable.” US

                                        - 14 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 15 of 28



Airways, Inc. v. Barnett, 535 U.S. 391, 401 (2002). Consequently, the Supreme

Court has endorsed lower courts’ practical burden-shifting approach to decide

whether an accommodation is reasonable at the summary judgment phase. Id. at

401–02; see also Snapp v. United Transp. Union, 889 F.3d 1088, 1101–02 (9th Cir.

2018). First, the plaintiff employee “need only show that an ‘accommodation’

seems reasonable on its face, i.e., ordinarily or in the run of cases.” Id. at 401–02.

After the plaintiff employee makes this showing, the burden shifts to the defendant

employer to “show special (typically case-specific) circumstances that demonstrate

undue hardship in the particular circumstances.” Id. at 402. The question of undue

hardship, however, is not at issue in the instant motion, as the City contends solely

that Hutchinson’s requested accommodation is unreasonable from the outset.

      The City does not dispute that leave-without-pay status is facially

reasonable, and the Court agrees. Indeed, while the realm of reasonable

accommodation is not without bounds, it is expansive and includes “job

restructuring, part-time or modified work schedules, [and] reassignment to a vacant

position[.]” 42 U.S.C. § 12111(9)(B); 20 C.F.R. § 1630.2(o)(2)(ii). Additionally,

and relevant here, “where a leave of absence would reasonably accommodate an

employee’s disability and permit him, upon his return, to perform the essential

functions of the job, that employee is otherwise qualified under the ADA.”

Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d 1128, 1135–36 (9th Cir. 2001).

                                         - 15 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 16 of 28



Furthermore, “[t]he ADA does not require an employee to show that a leave of

absence is certain or even likely to be successful to prove that it is a reasonable

accommodation,” only that it could plausibly enable him to adequately perform the

job. Id. at 1136 (citing Kimbro v. Atlantic Richfield Co., 889 F.2d 869 (9th Cir.

1989)). In other words, no one disputes that Hutchinson can show that a leave of

absence, or leave-without-pay status, “seems reasonable on its face.” See Barnett,

535 U.S. at 401–02.

      Instead, the City points to Hutchinson’s failure to specify the temporal scope

of his leave-without-pay status to characterize his requested accommodation as “an

indefinite leave of absence.” (Doc. 18 at 23 (emphasis added).) It goes on to cite a

litany of cases standing for the proposition that “[t]he ADA does not require an

employer to accommodate an employee who suffers a prolonged illness by

allowing him an indefinite leave of absence.” See, e.g., Nowak v. St. Rita High

Sch., 142 F.3d 999, 1004 (7th Cir. 1998). The City’s reliance on these authorities,

however, is problematic when applied to the facts of this case—at least at the

summary judgment phase.

      Unlike the situation in Hill, for example, information exists in the record

about the course of treatment Hutchinson would pursue if the City granted him

leave-without-pay status. Cf. Hill v. City of Phoenix, 162 F.Supp.3d 918, 926–27

(N. Dist. Ariz. 2016). Specifically, Hutchinson explained at the June 11, 2018

                                         - 16 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 17 of 28



meeting—a meeting with the advertised purpose to discuss possible

accommodations—that he planned to resume physical therapy treatments during

his leave and was optimistic that he could “start hopefully getting some forward

progress.” (Doc. 19-19 at 2.) Dr. Haynes confirmed that physical therapy

treatments could prove beneficial but lamented that coverage for such therapies

had been denied by the workers’ compensation adjuster. (Doc. 27-3 at 2–3.) That

Hutchinson did not pursue physical therapy after the City fired him is irrelevant,

because, as he explained, he could not afford treatments without the City’s health

insurance coverage. (Doc. 27 at 48–49.) Thus, it is reasonable to conclude that

Hutchinson’s request for leave-without-pay would accommodate his disability by

allowing him to pursue physical therapy and recover functionality. See Humphrey,

239 F.3d at 1136 n.13.

      And, taking the facts in the light most favorable to Hutchinson, the City’s

convenient characterization of his request as “indefinite” strains credulity. True,

Hutchinson readily admits that he failed to comply with the City’s Policy Manual

by omitting the beginning and ending dates of his requested leave from his May 9,

2018 letter. (Doc. 10-10 at 2.) However, at the June 11, 2018 accommodation-

turned-termination meeting, Hutchinson explained his understanding that his leave-

without-pay status would last only “90 or 120 days” pursuant to the Policy Manual.

(Doc. 19-19 at 3.) In other words, Hutchinson unequivocally explained that he was

                                        - 17 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 18 of 28



not seeking indefinite leave. Further, nothing in the City’s Policy Manual states

that an employee’s failure to delineate the parameters of a leave-without-pay

request will result in summary denial. (See Doc. 19-7 at 16.) It is not forgotten,

either, that Mayor Sheets undisputedly suggested that Hutchinson take leave-

without-pay status and responded with a month of silence to an apparently fatal

deficiency in his request to do so. (Doc. 27 at 20.) In short, a jury could conclude

that Hutchinson requested a reasonable accommodation, a fixed period of leave-

without-pay, which plausibly could have enabled him to adequately perform his

job. See Humphrey, 239 F.3d at 1136 (citing Kimbro v. Atlantic Richfield Co., 889

F.2d 869 (9th Cir. 1989)).

      The Court’s conclusion that summary judgment is inappropriate on the

second prong of the qualified individual analysis is unchanged by the City’s efforts

to analogize this case to Samper-esque authorities. In those cases, the undisputed

facts showed employees unable to adhere to their employers’ respective attendance

policies, thereby rendering them unqualified as a matter of law. In Samper, a

hospital fired a neo-natal nurse after she demonstrated that, despite the generous

accommodations it granted her, she could not comply with its attendance policy—

an essential function of the job. 675 F.3d at 1236. Similarly, in Rogers, another

case cited by the City, a mechanic was fired in a round of planned layoffs “because

of his prior absenteeism . . . .” Rogers v. Int’l Marine Terminals, Inc., 87 F.3d 755,

                                        - 18 -
        Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 19 of 28



757 (5th Cir. 1996). In addition to his prior poor attendance record, the Rogers

plaintiff, who was not disabled within the meaning of the ADA, was unavailable to

work at the time he was fired because he was recovering from elective surgery—

and still was recovering nearly a year afterward. Id. And, in Gantt, a sporting

goods company fired its employee after she failed to return to work following a

one-year leave of absence as required by the company’s posted policy. Gantt v.

Wilson Sporting Goods Co., 143 F.3d 1042, 1045 (6th Cir. 1998). Never during

the Gantt plaintiff’s leave of absence did she request to return to work or any kind

of accommodation, nor did she indicate when she would be able to return. Id. at

1047.

        At bottom, these cases reflect plaintiffs—either with a series of reasonable

accommodations extended to them (Samper) or with no reasonable

accommodations ever requested or existent (Rogers and Gantt)—who undisputedly

could not or would not adhere to their respective employers’ attendance policies.

In contrast, there is no showing in this case that, with reasonable accommodation,

Hutchinson could not or would not comply with the City’s attendance policies

along with all the other essential functions of his job.

        Additionally, the City’s attempt to construe Dr. Haynes’ statements on

Status Forms—issued in relation to his workers’ compensation claim—into

evidence that Hutchinson cannot comply with attendance policies fails to eliminate

                                         - 19 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 20 of 28



a triable issue of fact. Indeed, the effort borders on disingenuous. As the City

certainly understands, “[w]orkers’ compensation laws are different in purpose from

the ADA and may utilize different standards for evaluating whether an individual .

. . is capable of working.” EEOC Enforcement Guidance: Workers’ Compensation

and the ADA, EEOC Compl. Man. (CCH), § 902, Vol. II at 6905 (Sept. 3, 1996).

As such, a determination in the workers’ compensation context as to an employee’s

“permanent disability” or “total disability” is “never dispositive regarding an

individual’s ability to return to work” under the ADA. Id. True, the employer may

“find it helpful” to seek information from the employee’s physician, but the ADA

places the burden of responsibility on the employer—not the doctor—for deciding

whether a disabled employee can return to work. Id.

      Moreover, even if Dr. Haynes was responsible for determining whether

Hutchinson could return to work, he did not, as the City suggests, “entirely

preclude[] Mr. Hutchinson from any work at the City following his . . . injury, up

to and including the date the City terminated his employment.” (See Doc. 28 at 5.)

Indeed, on the February 28, 2018 Medical Inquiry Form, Dr. Haynes posited that

the City could place Hutchinson in a sit-down job for four hours a day, with hours

increasing as he was able. (Doc. 27 at 11.) While the City tries to make hay out of

Dr. Haynes’ testimony that he never “released” Hutchinson to a sedentary position

that fit that description, nothing in the record suggests that the City ever presented

                                         - 20 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 21 of 28



such a job to Hutchinson or Dr. Haynes to review. (Docs. 27 at 11–12; 27-3 at 10.)

If it had, Dr. Haynes explained that he would have discussed the potential job with

Hutchinson and assessed whether it would work (Id.; see also Doc. 27-3 at 8)—the

precise course he took in September 2017 when he “released” Hutchinson to the

temporary transitional position (Docs. 10-2; 10-3;19-8; 27 at 5; 10 at 3).

      In sum, the Court finds the City’s arguments related to Samper and Dr.

Haynes’ workers’ compensation evaluations fail to undercut Hutchinson’s prima

facie showing on the second step of the qualified individual inquiry. That is, a

reasonable jury could conclude that Hutchinson could perform the essential

functions of the job with a reasonable accommodation—leave-without-pay status.

Thus, the City is not entitled to judgment as a matter of law on the second step of

the qualified individual inquiry. See Anderson, 477 U.S. at 248.

II.   A genuine factual dispute exists as to whether the City engaged in the
      interactive process in good faith.

      The City hedges its motion for summary judgment on the qualified

individual inquiry by contending that it cannot be held liable for its failure to grant

him leave-without-pay status, even if it does constitute a reasonable

accommodation that would have allowed him to perform the essential functions of

his job. Specifically, it blames Hutchinson for the breakdown in the interactive

process. (Doc. 18 at 19–22.) That is, even if a jury could find Hutchinson’s

request for unpaid leave reasonable, the City says it undisputedly acted in good
                                         - 21 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 22 of 28



faith while Hutchinson bears responsibility for the collapse in their

communications, thereby relieving the City of its duty to accommodate. See

Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1089 (9th Cir. 2002) (quoting Beck

v. Univ. of Wis. Bd. of Regents, 75 F.3d 1130, 1137 (7th Cir. 1996)) (“Liability for

failure to provide reasonable accommodations ensues only where the employer

bears responsibility for the breakdown [in the interactive process].”). The Court is

unpersuaded.

      The ADA’s reasonable accommodation requirement “seeks to diminish or to

eliminate the stereotypical thought processes, the thoughtless actions, and the

hostile reactions that far too often bar those with disabilities from participating

fully in the . . . workplace.” Barnett, 535 U.S. at 401. Consequently, the Ninth

Circuit has held that an employer has a mandatory obligation “to engage in an

interactive process with employees in order to identify and implement appropriate

reasonable accommodations, which can include reassignment.” Anthony, 955 F.3d

at 1134 (internal quotation marks and citation omitted). This interactive process

“requires: (1) direct communication between the employer and employee to

explore in good faith the possible accommodations; (2) consideration of the

employee’s request; and (3) offering an accommodation that is reasonable and

effective.” United States E.E.O.C. v. UPS Supply Chain Sols., 620 F.3d 1103,

1110 (9th Cir. 2010) (citation omitted).

                                           - 22 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 23 of 28



      Furthermore, an employer’s obligation to engage in the interactive process

“continues when the employee asks for a different accommodation or where the

employer is aware that the initial accommodation is failing and further

accommodation is needed.” Id. at 1111 (citation omitted). The ongoing nature of

the obligation “encourages employers to seek to find accommodations that really

work,” and “avoids the creation of a perverse incentive for employees to request

the most drastic and burdensome accommodation possible out of fear that a lesser

accommodation might be ineffective.” Id. (citation and alterations omitted).

Indeed, so important is the employer’s obligation that it “cannot prevail at the

summary judgment stage if there is a genuine dispute as to whether the employer

engaged in good faith in the interactive process.” Anthony, 955 F.3d at 1134.

      Here, the facts reveal that the City and Hutchinson did engage in an

interactive process. After Hutchinson suffered his disabling injury, the parties

exchanged multiple letters and met on at least three documented occasions to

discuss possible accommodations. However, it is equally clear that the process

broke down. The City blames Hutchinson for his failure to “suggest[] a single

accommodation” after he became disabled (Doc. 18 at 20), and insinuates that the

collapse was complete when he “cancel[ed]” the June 2018 meeting as it was

originally set and then failed to bring a completed Medical Inquiry Form to the

meeting when it was reset (see Doc. 27 at 26–27). For his part, Hutchinson points

                                        - 23 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 24 of 28



to the final June 11, 2018 meeting, ostensibly scheduled for the purpose of

discussing accommodation, to which Mayor Sheets brought a pre-drafted and

signed termination letter, as the “most egregious example of the City’s . . . failure

to engage in the interactive process.” (Doc. 26 at 26.)

      As neither the ADA nor the implementing regulations assign responsibility

for when the interactive process fails, as it undisputedly did here, “courts should

look for signs of failure to participate in good faith or failure by one of the parties

to make reasonable efforts to help the other party determine what specific

accommodations are necessary.” Beck, 75 F.3d at 1135. For example, “a party

that fails to communicate, by way of initiation or response, may [] be acting in bad

faith.” Id. Similarly, “[a] party that obstructs or delays the interactive process is

not acting in good faith.” Id. At bottom, “[t]he determination must be made in

light of the circumstances surrounding a given case.” Id. at 1136.

      Applying the concepts of good faith and reasonable efforts to the facts of

this case, the Court finds that a genuine dispute exists as to whether the City bears

responsibility for the breakdown of the interactive process. Specifically, sometime

between the May 7, 2018 meeting—where Mayor Sheets suggested that

Hutchinson take leave-without-pay status as a potential accommodation—and the

June 11, 2018 meeting—where Mayor Sheets brought a signed termination letter to

a discussion he represented as just another to consider accommodations—the

                                          - 24 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 25 of 28



City’s position as it related to Hutchinson’s employment future fundamentally

changed. Notably, nothing in the record demonstrates that Hutchinson knew, nor

that the City made him aware, that their dynamic had shifted. Instead, the only

communication between the City and Hutchinson was a letter from Mayor Sheets

on May 22, 2018, wherein he asked Hutchinson to bring a completed Medical

Inquiry Form to their upcoming meeting. Glaringly absent from the letter was any

indication that Hutchinson’s request for the accommodation Mayor Sheets

suggested was somehow fatally deficient or that he would be presented with a

letter of termination. (See Doc. 10-11.) Thus, a reasonable jury could conclude

that the City acted in bad faith when it: suggested Hutchinson request leave-

without-pay status as an accommodation; wholly failed to communicate with him

for a month after he did so despite an allegedly fatal deficiency; and terminated

him at a meeting it branded “to discuss any reasonable accommodation.” See

Beck, 75 F.3d at 1135.

      Whether or not Hutchinson came to meetings with the City carrying original

ideas for possible accommodations does not extinguish the triable issue of fact on

this point. See 29 C.F.R. pt. 1630, app. (“[T]he individual needing the

accommodation may not know enough about . . . the exact nature of the work site

to suggest an appropriate accommodation.”). Hutchinson may not have generated

his own ideas for possible accommodations, but it is clear why he did not: he

                                        - 25 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 26 of 28



agreed to each of his employer’s three proposals. (Docs. 27 at 5, 15; 10-10 at 2.)

The City points to no authority to suggest that a disabled employee bears

responsibility for the breakdown in the interactive process where he accepts each

of his employer’s suggested accommodations. And that the City granted two of

the accommodations it proposed does not act to extinguish its obligation to engage

in the interactive process after those accommodations lost their effect. See UPS

Supply Chain Sols., 620 F.3d at 1111 (An employer’s obligation to engage in the

interactive process “continues . . . where the employer is aware that the initial

accommodation is failing and further accommodation is needed.”).

      Similarly, the Court is unconvinced that Hutchinson’s failure to bring a

completed Medical Inquiry Form to the June 11, 2018 meeting pursuant to Mayor

Sheets’ request eliminates the factual dispute. See Beck, 75 F.3d at 1135–3629; 29

C.F.R. pt. 1630, app. (The cause of the breakdown might be missing information.).

While Hutchinson admittedly failed to timely comply with Mayor Sheets’ request,

he explained that the circumstances were out of his control and assured that he

would provide the Medical Inquiry Form to the City as soon as his doctor’s office

gave it to him. (Doc. 19-19 at 2.) Additionally, he explained that Dr. Haynes’

recent “maximum medical improvement” assessment was solely in relation to his

workers’ compensation claim, and that he was hopeful he could continue with

therapies that “might actually show improvement” without denials from workers’

                                         - 26 -
       Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 27 of 28



compensation. (Id.) Under these circumstances, the Court is unpersuaded that

Hutchinson’s failure to provide the Medical Inquiry Form at the June 11, 2018

meeting amounted to “obstruct[ion]” of the interactive process. Cf. Beck, 75 F.3d

at 1135. Likewise, that Hutchinson asked to reschedule the June meeting due to

his back pain cannot be fairly characterized as a bad faith “cancel[lation]” intended

delay their communications. Id.

      Thus, because the Court concludes that a triable factual dispute exists as it

relates to the party responsible for the breakdown of the interactive process,

summary judgment is inappropriate even without reaching the issue of whether

Hutchinson could have performed the essential job functions with reasonable

accommodation. Anthony, 955 F.3d at 1134.

                                       CONCLUSION

      A reasonable jury could conclude that: (1) Hutchinson satisfies the

prerequisites of the job; and (2) a reasonable accommodation existed when he was

fired that could have allowed him to perform the essential functions of a position

with the City. Thus, the City is not entitled to judgment as a matter of law on the

qualified individual element. Furthermore, summary judgment is inappropriate

because a genuine factual dispute exists as to whether the City engaged in the

interactive process in good faith.




                                        - 27 -
      Case 9:19-cv-00195-DLC Document 33 Filed 12/16/20 Page 28 of 28



                                  ORDER

     For the foregoing reasons, IT IS ORDERED that the City’s motion for

summary judgment (Doc. 17) is DENIED.

     IT IS FURTHER ORDERED that the oral argument set for January 8, 2021

(see Doc. 30) is VACATED as MOOT.

     Dated this 16th day of December, 2020.




                                    - 28 -
